Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indicated allowability of claims 27-49 is withdrawn in view of the newly discovered reference to Sakai et al (DE 11 2014 002 085 T5, as cited on the IDS filed July 11, 2022.  Rejections based on the newly cited reference follow.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-29, 31-39, 41-47, and 49 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by DE 11 2014 002 085 T5.
DE 11 2014 002 085 T5 (Figs. 2, 6, 8, 9, and 12; paragraphs 43, 45, 72-78, 88, 94, 97-100, 114, 125, and 126 of the English translation of the document) teaches the flow plate of independent claim 27, including a metal (claim 29, see paragraph 45) flow plate (5) for a humidifier having flow fields on both mutually opposed flat sides of the flow plate (see arrows in Fig. 2) showing flow fields through channel structures (claim 47) on both sides of the flow plates (5), the flow plates having a plurality of through openings (8 in Fig. 6, paragraph 97), the through openings (8) formed in such a way that a perpendicular projection of the through openings onto a plane oriented parallel to the flat surface plane of the flow plate has a non-vanishing area {this non-vanishing area can be envisioned by imagining light shining perpendicularly to the plane of the flow plate (5 in Fig, 6), which would shine through the vertical gaps between the upper ends of airflow direction changing portions (6 in Fig. 6) and the top end of the openings (8 in Fig. 6) formed by the displacement of the portions (6) from the plane of plate (5), the upper ends of portions (6) being vertically displaced from the upper ends of openings (8), thus forming the “non-vanishing areas” of light that would shine through the “vertical gaps”}, such that gas passing through the through-openings is at least partially mixed perpendicularly to the flat surfaces of the flow plate by a gas guided in the flow fields on both mutually opposed flat sides of the flow plate.
Regarding claim 28, the abovementioned airflow direction changing portions (6 in Fig. 6) anticipate the guide structures thereof, that promote mixing of the gas perpendicular to the flat surfaces of the flow plate.
With regard to instant claims 31-36, (paragraph 78) teaches stamping (claims 33, 35, and 36) of a single layer, thin metal plate (claims 31 and 32) to form the flow plate of Fig. 6 of the reference, the stamped (molded) guide structure portions (6) of the plate are incised by the stamping process to form the guide structures and the openings by way of the incisions formed in the plate by the stamping, the guide structures each reaching as far (claim 34) as the through openings (8), see Fig. 6, such that flattening the guide structures back into the through openings would illustrate that the quide structures reach as far as the through openings.  
With regard to instant claim 37, (paragraph 125) suggests that the guide structures may be bent out perpendicularly to maximize humidifying ability of the device.
With regard to instant claims 38 and 39, paragraph 126 of the reference teaches a guide structure angle within the range of 0-90 degrees, thus disclosing an angle of 45 degrees (claim 38), while Fig. 8 of the reference teaches guide structures (6) in the form of ribs having open side flanks (claim 39).
With regard to instant claims 41-46, reference Figs. 6 and 12 teach guide structures extending from opposite sides (claim 41) of the flat flow plate (5), the structures being arranged at periodic distances from one another (claim 42).  Regarding claims 43-46, Fig. 12 of the reference teaches oppositely extending guide structures that are arranged along first and second perpendicular directions in an alternating manner, at first and second distances along the perpendicular directions.
Lastly, with regard to instant claim 49, Fig. 2 of the reference discloses discharge openings from the device in communication with the flow fields on opposed sides of the flow plates (5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over DE 11 2014 002 085 T5.
DE 11 2014 002 085 T5 as applied above substantially discloses applicant’s invention as recited by instant claim 30, except for a specific recitation that the thin metal plate used to form the flow plate has a maximum thickness of 150 microns.  It is well known within the art to form a humidifier of the type of the reference and the instant application with hundreds of stacked flow plate layers within a single apparatus and as such it is imperative that the individual sheets be formed of a foil layer of a minimum thickness to reduce the operational weight of the device as much as possible.  Therefore, in view of specific teachings by the reference, taken in view of the general state of the art at the time of the filing of the application, it would have been obvious for an artisan, to construct the flow plate for a humidifier, as suggested by DE 11 2014 002 085 T5, having a minimal plate thickness, such as 150 microns or less, since such would provide the required plate strength, while maintaining the operational weight of the overall device as low as possible.
Allowable Subject Matter
Claims 40 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose or suggest the flow plate of claims 40 and 48, having the specifically shaped guide structures, to provide for the support of a membrane or to provide improved mixing along the plate surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/8-13-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776